Case 3:20-cv-10753-MAS-ZNQ Document 14 Filed 08/28/20 Page 1 of 4 PageID: 244




Thomas R. McCarthy*
Bryan Weir*
Cameron T. Norris*
CONSOVOY MCCARTHY PLLC
1600 Wilson Boulevard, Suite 700
Arlington, VA 22209
Ph.: (703) 243-9423
Email: tom@consovoymccarthy.com

Michael L. Testa Jr.
TESTA HECK TESTA & WHITE P.A.
424 W. Landis Avenue
Vineland, NJ 08360
Ph.: (856) 691-2300
Email: mtestajr@testalawyers.com

Counsel for Plaintiffs

* Admitted pro hac vice

                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


 DONALD J. TRUMP FOR PRESIDENT,
 INC., REPUBLICAN NATIONAL
 COMMITTEE, NEW JERSEY
 REPUBLICAN STATE COMMITTEE,
                                           No. 3:20-cv-10753-MAS-ZNQ
                    Plaintiffs,

        v.
                                           PLAINTIFFS’ RESPONSE TO ATLANTIC
 PHILIP D. MURPHY, in his official         COUNTY DEMOCRATIC COMMITTEE’S
 capacity as Governor of New Jersey,       AND DCCC’S MOTIONS TO INTERVENE
 TAHESHA WAY, in her official capacity
 as Secretary of State of New Jersey,

                    Defendants.
Case 3:20-cv-10753-MAS-ZNQ Document 14 Filed 08/28/20 Page 2 of 4 PageID: 245




       1.      On August 20, the Atlantic County Democratic Committee (“ACDC”) moved to

intervene in this case in support of Defendants Governor Philip D. Murphy and Secretary of State

Tahesha Way. See Doc. 9. In support of its filing, the ACDC explained that its purpose is “to (a)

serve as the governing body of the Atlantic County Democratic Party, (b) promote the principles

and platforms of the Democratic Party, (c) serve as a grassroots organization for mobilizing

Democrats, and (d) create and protect Democratic majorities at all levels of government.” See Doc.

9-1, ¶2. The ACDC seeks intervention “on behalf of the Registered Democratic Party Voters in

Atlantic County.” Id. ¶15.

       2.      Four days later, the DCCC also moved to intervene in support of Defendants. See

Doc. 10. The DCCC explained in its brief that it is the “official congressional committee of the

national Democratic Party dedicated to ensuring the election of Democrats to U.S. Congress.” Doc.

10-1, at 5. Among other things, the DCCC’s interest in the case is to help “elect their candidates

to office” and to “assert[] the rights of their members and the voters who associate with the

[Democratic] Party.” Id.

       3.      During this election cycle, when the various arms of the Democratic Party have

filed lawsuits and the Republican Party has moved to intervene, the Democrats have taken the

scorched-Earth approach and opposed intervention—despite the fact that the same basic arguments

they proffer in support of intervention apply just as well to the Republican Party, see, e.g.,

Priorities USA v. Nessel, No. 19-cv-13341, Doc. 43 (E.D. Mich. Mar. 4, 2020); DNC v.

Bostelmann, No. 20-cv-249, Doc. 52 (W.D. Wis. Mar. 26, 2020); Corona v. Cegavske, No. 20-

OC-00064-1B, Doc. 200424 (Nev. Dist. Ct. Apr. 24, 2020); Nielsen v. DeSantis, No. 4:20-cv-236,

Doc. 77 (N.D. Fla. May 27, 2020), and despite the fact that the Democratic Party has told the

federal courts that “political parties usually have good cause to intervene in disputes over election



                                                   1
Case 3:20-cv-10753-MAS-ZNQ Document 14 Filed 08/28/20 Page 3 of 4 PageID: 246




rules,” Issa v. Newsom, Doc. 23, at 2, No. 2:20-cv-01044 (E.D. Cal. June 8, 2020).

       4.      Unlike their   counterparts,   Plaintiffs do    not oppose the Democratic Party’s

intervention here.

       5.      In this case, however, two separate arms of the Democratic Party have moved to

intervene. As a result, Plaintiffs request that the Court order ACDC and DCCC to file joint

briefs. That will cut down on duplicative arguments coming from the same political party

and conserve both judicial and party resources.



Dated: August 28, 2020                                Respectfully submitted,

                                                      /s/ Michael L. Testa Jr.
                                                      Thomas R. McCarthy*
                                                      Bryan Weir*
                                                      Cameron T. Norris*
                                                      CONSOVOY MCCARTHY PLLC
                                                      1600 Wilson Boulevard, Suite 700
                                                      Arlington, VA 22209
                                                      Ph.: (703) 243-9423
                                                      Email: tom@consovoymccarthy.com

                                                      Michael L. Testa Jr.
                                                      TESTA HECK TESTA & WHITE P.A.
                                                      424 W. Landis Avenue
                                                      Vineland, NJ 08360
                                                      Ph.: (856) 691-2300
                                                      Fax: (856) 691-5655
                                                      Email: mtestajr@testalawyers.com


                                                      * Admitted pro hac vice




                                                  2
Case 3:20-cv-10753-MAS-ZNQ Document 14 Filed 08/28/20 Page 4 of 4 PageID: 247




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 28, 2020, I electronically filed this pleading with the Clerk

of the Court using the CM/ECF system, which will send notification of such filing to all counsel

of record.


                                                      /s/ Michael L. Testa Jr.
                                                      Michael L. Testa Jr.
                                                      TESTA HECK TESTA & WHITE P.A.
                                                      424 W. Landis Avenue
                                                      Vineland, NJ 08360
                                                      (856) 691-2300




                                                  3
